DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	1.	Claims 1-13 are pending and under consideration.
Specification
2.	The disclosure is objected to because of the following informalities:  the Sequence Listing was submitted electronically as a text file; thus the specification must be amended to contain an incorporation-by-reference of the material in the ASCII text file in a separate paragraph identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 502.05 L.
Appropriate correction is required.
Drawings
3.	The drawings are objected to because in the beginning of Figure 18A, p. 19/42, the figure discusses highlighting different portions of the sequence.  However, the sequence in Fig. 18 contains no highlighting. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
4.	Claim 1 is  objected to because of the following informalities:  on line 6, the phrase “SEQ ID NO: 3 other than E” should be “SEQ ID NO: 3 is other than E” .  
Claim 2 is objected to because of the following informalities:  the word “comprising” on line 2 should be “comprises”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0148552 A1 (Jensen et al. June 14, 2012, IDS), “Jensen”.
Jensen teaches the IL13-CD28-41BB chimeric antigen receptor (CAR) which comprises the E13Y mutation in IL-13 encoded by SEQ ID NO: 39.  See Figs. 1 and 17 
Jensen teaches the IL13-CD28-41BB CAR was expressed in human T cells with an expression vector.  See Example 1, ¶¶ 0059-0067 and Fig. 8. 
SEQ ID NO: 39 encodes the claimed SEQ ID NO: 3 with position 11 being Y.  See Appendix.
SEQ ID NO: 39 encodes the claimed SEQ ID NO: 52 at encoded amino acids 113-124, with one mismatch. See Appendix.  It is noted that “an amino acid sequence” from SEQ ID NO: 52 in claim 2 reads on variants of SEQ ID NO: 52. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
6.	Claims 4 and 6-12 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 3-9 of prior U.S. Patent No. 10,676,717 B2 (Brown et al. June 9, 2020). This is a statutory double patenting rejection.
Although claim 3 of the ‘717 patent does not explicitly state that the lentiviral vector is an expression vector, a lentiviral vector is an expression vector as claimed.  See Example 3 of the instant specification. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 1-3, 5 and 13 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,676,717 B2 (Brown et al. June 9, 2020). 
The ‘717 claims are drawn to:
1. A composition comprising T cells harboring a nucleic acid molecule comprising a nucleotide sequence encoding a chimeric antigen receptor molecule comprising the amino acid sequence of SEQ ID NO: 10.
2. The composition of claim 1, wherein the nucleic acid molecule comprises a vector.
3. The composition of claim 2, wherein the vector is a lentiviral vector.
4. The composition of claim 1, wherein the nucleic acid molecule further comprises a nucleotide sequence encoding a GMSCFRa signal sequence preceding the nucleotide sequence encoding the chimeric antigen receptor.
5. The composition of claim 4, wherein the GMSCFRa signal sequence comprises the amino acid sequence of SEQ ID NO:2.
6. The composition of claim 1, wherein the nucleic acid molecule further comprises a nucleotide sequence encoding a T2A ribosome skip sequence following the nucleotide sequence encoding the chimeric antigen receptor.
7. The composition of claim 6, wherein T2A ribosome skip sequence comprises the amino acid sequence of SEQ ID NO:8.
8. The composition of claim 6, wherein the nucleic acid molecule further comprises a nucleotide sequence encoding a truncated CD19 following the nucleotide sequence encoding the T2A ribosome skip sequence.
9. The composition of claim 8, wherein the truncated CD19 comprises the amino acid sequence of SEQ ID NO:9.
10. The composition of claim 8, wherein the truncated CD19 consists of the amino acid sequence of SEQ ID NO:9.
11. The composition of claim 1, wherein the T cells comprise central memory T cells.
12. A method of treating cancer in a patient comprising administering a population of autologous or allogeneic human T cells transduced by a vector comprising an expression cassette encoding a chimeric antigen receptor, wherein chimeric antigen receptor comprises the amino acid sequence of SEQ ID NO: 10.
13. The method of claim 12, wherein the population of human T cells comprise central memory T cells.
14. The method claim 12, wherein the cancer is glioblastoma.
15. The method of claim 12, wherein the human T cells are autologous T cells.
16. The method of claim 14, wherein the human T cells are autologous T cells.

Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘717 claims are drawn to a composition comprising T cells harboring a nucleic acid molecule comprising a nucleotide sequence encoding a chimeric antigen receptor molecule comprising the amino acid sequence of SEQ ID NO: 10, which is the IL13(EQ)BB/CD19t  CAR. See Example 11.  The SEQ ID NO: 10 CAR is expressed in human T cells, including central memory T cells for cancer treatment.  Thus, the CAR T cells of the ‘717 claims have all of the properties of the instantly claimed T cells and thus make the instantly claimed T cells obvious. 
8.	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,914,909 (IDS) in view of US 2012/0148552 (Jensen M. June 14, 2012, IDS), “Jensen”.
The claims of the ‘909 patent are drawn to:
1. A nucleic acid molecule comprising a nucleotide sequence encoding a chimeric antigen receptor molecule comprising the amino acid sequence of SEQ ID NO: 10. 
    2. An expression vector comprising the nucleic acid molecule of claim 1. 
    3. The expression vector of claim 2 wherein the expression vector is a lentiviral vector. 
    4. The nucleic acid molecule of claim 1 further comprising a nucleotide sequence encoding a GMSCFRa signal sequence preceding the nucleotide sequence encoding the chimeric antigen receptor. 
    5. The nucleic acid molecule of claim 4 wherein the GMSCFRa signal sequence comprises the amino acid sequence of SEQ ID NO: 2. 
    6. The nucleic acid molecule of claim 4 further comprising a nucleotide sequence encoding a T2A ribosome skip sequence following the nucleotide sequence encoding the chimeric antigen receptor. 
    7. The nucleic acid molecule of claim 6 wherein T2A ribosome skip sequence comprises the amino acid sequence of SEQ ID NO: 8. 
    8. An expression vector comprising the nucleic acid molecule of claim 4. 
    9. The expression vector of claim 8 wherein the expression vector is a lentiviral vector. 
    10. The nucleic acid molecule of claim 1 further comprising a nucleotide sequence encoding a T2A ribosome skip sequence following the nucleotide sequence encoding the chimeric antigen receptor. 
    11. The nucleic acid molecule of claim 10 wherein T2A ribosome skip sequence comprises the amino acid sequence of SEQ ID NO: 8. 
    12. The nucleic acid molecule of claim 10 further comprising a nucleotide sequence encoding a truncated CD19 following the nucleotide sequence encoding the T2A ribosome skip sequence. 
    13. The nucleic acid molecule of claim 12 wherein the truncated CD19 comprises the amino acid sequence of SEQ ID NO: 9. 
    14. The nucleic acid molecule of claim 12 wherein the truncated CD19 consists of the amino acid sequence of SEQ ID NO: 9. 
    15. The nucleic acid molecule of claim 1 further comprising a nucleotide sequence encoding a truncated CD19. 
    16. The nucleic acid molecule of claim 15 wherein the truncated CD19 comprises the amino acid sequence of SEQ ID NO: 9.
The claims are not drawn to expressing the nucleic acid in T-cells.
Jensen teaches as set forth above. 
Jensen additionally teaches effectively treating cancer, particularly glioblastoma, with an IL13R2 specific CAR comprising the IL-13 zetakine (IL13) expressed in T-cells.  See abstract,   ¶¶ 0009-0014, 0028, 0034 and 0052 Example 5 and Fig. 13.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘909 claims and the methods of Jensen and express the IL13R2 specific CAR comprising SEQ ID NO: 10 of the ‘909 claims in human T-cells for the  treatment of cancer in a human because  Jensen teaches effectively treating cancer with an IL13R2 specific CAR comprising the IL-13 zetakine (IL13) expressed in T-cells.  Given the effectiveness of Jensen’s IL13R2 specific CAR in cancer treatment, one would have been motivated with a reasonable expectation of success to express the IL13R2 specific CAR of SEQ ID NO: 10 of the ‘909 claims in human T-cells for the treatment of cancer in humans as taught by Jensen.

9.	Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,914,909 in view of US 2012/0148552 (Jensen M. June 14, 2012, IDS), “Jensen” as applied to claims 1-12  above, in further view of US 2013/0287748 A1 (June et al. Oct. 31, 2013, IDS), “June”.
The ‘909 claims and Jensen teach as set forth above, but do not teach central memory T cells.
June teaches that limited in vivo expression and effector function of CARs has been a central limitation in the trials testing first generation CARs. June teaches the present results show that when this second generation CAR was expressed in T cells and cultured under conditions designed to promote engraftment of central memory T cells, improved expansion of CAR T cells after infusion was observed compared to previous reports. CART19 cells established CD19-specific cellular memory, and killed tumor cells at E: T ratios in vivo not previously achieved. See ¶ 0294.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘909 claims, Jensen and June express the SEQ ID NO: 10 CAR in human T cells and culture the T-cells under conditions designed to promote engraftment of central memory T cells because June teaches this promoted improved expansion of CAR T cells after infusion, established specific cellular memory, and killed tumor cells at E: T ratios in vivo not previously achieved.  Thus, one would have been motivated with a reasonable expectation of success to promote engraftment of central memory T cells SEQ ID NO: 10 CARs to improve CAR-T cell expansion and tumor cell killing. 

10.	Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 8,822,647 (Jensen Sep. 2, 2014, IDS) in view of US 2012/0148552 A1 (Jensen et al. June 14, 2012, IDS), “Jensen”.  
The ‘647 claims are drawn to:
1. A chimeric antigen receptor (CAR) comprising the amino acid sequence of SEQ ID NO: 54.
2. The CAR of claim 1, wherein the CAR is encoded by the DNA of SEQ ID NO: 37.
3. An isolated T lymphocyte that expresses the CAR of claim 1.
4. A method of cancer immunotherapy which comprises administering to a patient in need thereof a T lymphocyte that expresses the CAR of claim 1.
5. A method of cancer immunotherapy which comprises administering to a patient in need thereof a T lymphocyte of claim 3.
6. A method of claim 5 wherein said cancer is selected from the group consisting of glioblastoma, medulloblastoma, breast cancer, head and neck cancer, kidney cancer, ovarian cancer, Kaposi's sarcoma, acute myelogenous leukemia, and B-lineage malignancies.
7. A method of enhancing activity of a chimeric antigen receptor against a tumor, which comprises adding CD28 and 4-1BB signaling domains to said receptor to produce the CAR of claim 1.
SEQ ID NO: 54 is an IL13-IgG4-CD4tm-CD28-4-1BB-Zeta CAR encoded by SEQ ID NO: 37.  See Fig. 15 and column 24-lines 48-61.
SEQ ID NO: 54 comprises SEQ ID NO: 52 with a one base mismatch. See Appendix.  It is noted that “an amino acid sequence” from SEQ ID NO: 52 in claim 2 reads on variants of SEQ ID NO: 52. 
SEQ ID NO: 54 comprises an E at position 11 of SEQ ID NO: 3. See Appendix.
The claims are not drawn to human T cells.
Jensen teaches as set forth above.
Jensen additionally teaches that mutation of the E at position 11 of  IL13 to Y (E13Y) increased its binding to IL13R2 relative to wild-type IL13 by 50-fold and increases IL13's specificity and affinity for glioma cells.  See ¶ 0044.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘647 claims and Jensen and introduce the E13Y mutation into the IL-13 of the CAR because Jensen teaches that the E13Y mutation increased binding to IL13R2 relative to wild-type IL13 by 50-fold and increases IL13's specificity and affinity for glioma cells.  Thus, one would have been motivated to introduce the E13Y into the IL-13 of the CAR to increase binding specificity and affinity of the CAR when it is expressed in human T-cells for treatment of human cancers as taught by Jensen. 

11.	Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,324,353 (Jensen Dec. 4, 2012, IDS) in view of US 2012/0148552 A1 (Jensen et al. June 14, 2012, IDS), “Jensen”.  
The ‘353 claims are drawn to:
1. A chimeric immunoreceptor comprising SEQ ID NO:22.
2. A chimeric immunoreceptor encoded by a nucleic acid sequence comprising SEQ D NO:19.
3. A method for treating human cancer, comprising administering to a human suffering from a glioma that overexpresses IL13alpha2 receptor a plurality of T lymphocyte cells expressing an immunoreceptor of claim 1.
4. A method for treating human cancer, comprising administering to a human suffering from a glioma that overexpresses IL13alpha2 receptor a plurality of T lymphocyte cells expressing an immunoreceptor of claim 2.
5. A vector which consists essentially of SEQ ID NO:19.
SEQ ID NO: 22 is an IL-13 zetakine with a CD4 transmembrane domain and CD3zeta signaling domain.  See Figs. 11 and 13.
SEQ ID NO: 22 comprises Y  at position 11 of SEQ ID NO: 3. See Figs. 11 and 13 and Appendix.
SEQ ID NO: 22 comprises SEQ ID NO: 52 with a one base mismatch. See Appendix.  It is noted that “an amino acid sequence” from SEQ ID NO: 52 in claim 2 reads on variants of SEQ ID NO: 52. 
SEQ ID NO: 22 does not comprise a co-stimulatory domain and the‘353 claims do not teach human T cells.
Jensen teaches as set forth above.
Jensen additionally teaches that full activation of T cells requires both an antigen-specific signal through engagement of the T cell receptor/CD3 complex with appropriate peptide/MHC class II complexes and costimulatory signals.  See ¶ 0007.  
Jensen additionally teaches adding co-stimulatory signaling domains from CD28, 4-1BB, or OX-40 to IL-13 zetakine CAR to stimulate the T cells without need for co-stimulatory ligands.  See ¶¶  0008-0012 and Fig. 1 and 6-18.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘353  claims and Jensen and add co-stimulatory signaling domains from CD28, 4-1BB, or OX-40 to the ‘353 IL-13 zetakine  SEQ ID NO: 22 so that it could  stimulate the T cells without need for co-stimulatory ligands. .  Thus, one would have been motivated to introduce co-stimulatory signaling domains into  SEQ ID NO: 22  to  increase activation of  T cells when it is expressed in human T-cells for treatment of human cancers as taught by Jensen. 

12.	Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,497,118 (Jensen July 30, 2013, IDS) in view of US 2012/0148552 A1 (Jensen et al. June 14, 2012, IDS), “Jensen”.  
The ‘118 claims are drawn to
1. A chimeric immunoreceptor encoded by a nucleic acid sequence comprising SEQ ID NO:23.
2. A vector which comprises a nucleic acid comprising SEQ ID NO:23.
3. A nucleic acid sequence comprising SEQ ID NO:23.
4. The nucleic acid sequence of claim 3 which consists essentially of SEQ ID NO:23.
The chimeric immunoreceptor encoded by SEQ ID NO: 23 is an IL-13 zetakine with a CD4 transmembrane domain and CD3zeta signaling domain.  See Figs. 11 and 14.
The chimeric immunoreceptor encoded by SEQ ID NO: 23 comprises Y  t position 11 of SEQ ID NO: 3. See Figs. 11 and 14 and Appendix.
The chimeric immunoreceptor encoded by SEQ ID NO: 23 comprises SEQ ID NO: 52 with a one base mismatch. See Appendix.  It is noted that “an amino acid sequence” from SEQ ID NO: 52 in claim 2 reads on variants of SEQ ID NO: 52. 
SEQ ID NO: 22 does not comprise a co-stimulatory domain and the‘118 claims do not teach human T cells.
Jensen teaches as set forth above.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘118  claims and Jensen and add co-stimulatory signaling domains from CD28, 4-1BB, or OX-40 to the ‘118 IL-13 zetakine  encoded by SEQ ID NO: 23 so that it could  stimulate the T cells without need for co-stimulatory ligands.  Thus, one would have been motivated to introduce co-stimulatory signaling domains into  encoded by SEQ ID NO: 23 to  increase activation of  T cells when it is expressed in human T-cells for treatment of human cancers as taught by Jensen. 

13.	Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,217, 025 (Jensen Dec. 22, 2015, IDS) in view of US 2012/0148552 A1 (Jensen et al. June 14, 2012, IDS), “Jensen”.  
The ‘025 claims are drawn to:
1. A nucleic acid molecule encoding a chimeric immunoreceptor comprising SEQ ID NO:17.
2. A plasmid comprising a nucleotide sequence encoding the amino acid sequence of SEQ ID NO:17.
3. The plasmid of claim 2, wherein the plasmid has the nucleotide sequence of SEQ ID NO: 24.
4. A chimeric immunoreceptor encoded by a plasmid having a sequence consisting of SEQ ID NO: 24.
5. A T cell expressing the chimeric immunoreceptor of claim 4 on its surface.
6. A T cell harboring the nucleic acid molecule of claim 1.
7. A T cell harboring the plasmid of claim 2.
8. A T cell that expresses a chimeric immunoreceptor comprising SEQ ID NO:17.
SEQ ID NO: 17 is an IL-13 zetakine with a CD4 transmembrane domain and CD3zeta signaling domain.  See Figs. 11 and 12.
SEQ ID NO: 17 comprises Y at position 11 of SEQ ID NO: 3. See Figs. 11 and 12 and Appendix.
SEQ ID NO: 17 comprises SEQ ID NO: 52 with a one base mismatch. See Appendix.  It is noted that “an amino acid sequence” from SEQ ID NO: 52 in claim 2 reads on variants of SEQ ID NO: 52. 
SEQ ID NO: 17 does not comprise a co-stimulatory domain and the ‘025 claims do not teach human T cells.
Jensen teaches as set forth above.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘025 claims and Jensen and add co-stimulatory signaling domains from CD28, 4-1BB, or OX-40 to the ‘025 IL-13 zetakine  SEQ ID NO: 17 so that it could  stimulate the T cells without need for co-stimulatory ligands.  Thus, one would have been motivated to introduce co-stimulatory signaling domains into  SEQ ID NO: 17  to  increase activation of T cells when it is expressed in human T-cells for treatment of human cancers as taught by Jensen. 

14.	Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,278,594 (Jensen Mar. 22, 2022) in view of US 2012/0148552 A1 (Jensen et al. June 14, 2012, IDS), “Jensen”.  
The ‘594 claims are drawn to:
1. A chimeric immunoreceptor which consists of SEQ ID NO:17.
2. A plasmid which expresses the chimeric immunoreceptor of claim 1.
3. The plasmid of claim 2 which is SEQ ID NO:24.
4. A T cell which expresses the chimeric immunoreceptor of claim 1.
5. A method of treating an IL13α2 receptor-expressing cancer in a patient in need thereof, which comprises administering to said patient a chimeric immunoreceptor of claim 1.
6. A method of claim 5 wherein said IL13α2 receptor-expressing cancer is a glioma.
7. A method of treating an IL13α2 receptor-expressing cancer in a patient in need thereof, which comprises administering to said patient a T cell of claim 4.
8. A method of claim 7 wherein said IL13α2 receptor-expressing cancer is a glioma.
SEQ ID NO: 17 is an IL-13 zetakine with a CD4 transmembrane domain and CD3zeta signaling domain.  See Figs. 11 and 12.
SEQ ID NO: 17 comprises Y  at position 11 of SEQ ID NO: 3. See Figs. 11 and 12 and Appendix.
SEQ ID NO: 17 comprises SEQ ID NO: 52 with a one base mismatch. See Appendix.  It is noted that “an amino acid sequence” from SEQ ID NO: 52 in claim 2 reads on variants of SEQ ID NO: 52. 
SEQ ID NO: 17 does not comprise a co-stimulatory domain and the ‘594 claims do not teach human T cells.
Jensen teaches as set forth above.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘594 claims and Jensen and add co-stimulatory signaling domains from CD28, 4-1BB, or OX-40 to the ‘594 IL-13 zetakine  SEQ ID NO: 17 so that it could  stimulate the T cells without need for co-stimulatory ligands. .  Thus, one would have been motivated to introduce co-stimulatory signaling domains into  SEQ ID NO: 17  to  increase activation of T cells when it is expressed in human T-cells for treatment of human cancers as taught by Jensen. 

15.	Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 7,514,537 (Jensen Apr. 7, 2009, IDS) in view of US 2012/0148552 A1 (Jensen et al. June 14, 2012, IDS), “Jensen”.  
The ‘537 claims are drawn to:
1. A chimeric immunoreceptor encoded by a nucleic acid sequence comprising SEQ ID NO: 15.
2. A method for treating human cancer, comprising administering to a human suffering from a glioma that overexpresses IL13.alpha.2 receptor a plurality of T lymphocyte cells expressing the immunoreceptor of claim 1.
3. A vector which comprises a nucleic acid sequence comprising SEQ ID NO: 15.
4. A vector which consists essentially of SEQ ID NO: 14.
The chimeric immunoreceptor encoded by SEQ ID NO: 15 is an IL-13 zetakine with a CD4 transmembrane domain and CD3zeta signaling domain.  See Example 2 and Figs. 10 and 11.
The chimeric immunoreceptor encoded by SEQ ID NO: 15 comprises Y  at position 11 of SEQ ID NO: 3. See Figs. 10 and 11and Appendix.
The chimeric immunoreceptor encoded by SEQ ID NO: 15 comprises SEQ ID NO: 52 with a one base mismatch. See Appendix.  It is noted that “an amino acid sequence” from SEQ ID NO: 52 in claim 2 reads on variants of SEQ ID NO: 52. 
The chimeric immunoreceptor encoded by SEQ ID NO: 15 does not comprise a co-stimulatory domain and the ‘537 claims do not teach human T cells.
Jensen teaches as set forth above.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘537 claims and Jensen and add co-stimulatory signaling domains from CD28, 4-1BB, or OX-40 to the ‘537 IL-13 zetakine encoded by SEQ ID NO: 15 so that it could  stimulate the T cells without need for co-stimulatory ligands. Thus, one would have been motivated to introduce co-stimulatory signaling domains into the chimeric immunoreceptor encoded by SEQ ID NO: 15  to  increase activation of T cells when it is expressed in human T-cells for treatment of human cancers as taught by Jensen. 

16.	Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of co-pending Application No. 17/699,337 in view of US 2012/0148552 A1 (Jensen et al. June 14, 2012, IDS), “Jensen”.  
The ‘337 claims are drawn to:
1. A chimeric immunoreceptor which comprises SEQ ID NO:17.
2. A plasmid which expresses the chimeric immunoreceptor of claim 1.
3. The plasmid of claim 2 which is SEQ ID NO:24.
4. A T cell which expresses the chimeric immunoreceptor of claim 1.
5. A method of treating an IL13a2 receptor-expressing cancer in a patient in need thereof, which comprises administering to said patient a chimeric immunoreceptor of claim 1.
6. A method of claim 5 wherein said IL13a2 receptor-expressing cancer is a glioma.
7. A method of treating an IL13a2 receptor-expressing cancer in a patient in need thereof, which comprises administering to said patient a T cell of claim 4.
8. A method of claim 7 wherein said IL13a2 receptor-expressing cancer is a glioma. 
SEQ ID NO: 17 is an IL-13 zetakine with a CD4 transmembrane domain and CD3zeta signaling domain.  See Figs. 11 and 12.
SEQ ID NO: 17 comprises Y at position 11 of SEQ ID NO: 3. See Figs. 11 and 12 and Appendix.
SEQ ID NO: 17 comprises SEQ ID NO: 52 with a one base mismatch. See Appendix.  It is noted that “an amino acid sequence” from SEQ ID NO: 52 in claim 2 reads on variants of SEQ ID NO: 52. 
SEQ ID NO: 17 does not comprise a co-stimulatory domain and the ‘337 claims do not teach human T cells.
Jensen teaches as set forth above.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘337 claims and Jensen and add co-stimulatory signaling domains from CD28, 4-1BB, or OX-40 to the ‘594 IL-13 zetakine SEQ ID NO: 17 so that it could  stimulate the T cells without need for co-stimulatory ligands.  Thus, one would have been motivated to introduce co-stimulatory signaling domains into  SEQ ID NO: 17  to  increase activation of T cells when it is expressed in human T-cells for treatment of human cancers as taught by Jensen. 
This is a provisional nonstatutory double patenting rejection.
Conclusion
17.	No claims allowed.
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/Primary Examiner, Art Unit 1642                                                                                                                                                                                                        


Appendix
Translated SEQ ID NO: 39 of Jensen aligned with SEQ ID NO: 3

    PNG
    media_image1.png
    887
    835
    media_image1.png
    Greyscale




SEQ ID NO: 10 alignment with translated SEQ ID NO: 39 of Jensen, SEQ ID NO: 52 alignment highlighted
RESULT 3
US-13-060-908-39
; Sequence 39, Application US/13060908
; Publication No. US20120148552A1
; GENERAL INFORMATION
;  APPLICANT: Jensen, Michael
;  TITLE OF INVENTION: Method and Composition for Enhanced Anti-Tumor Effector
;  TITLE OF INVENTION:Functioning of T Cells
;  FILE REFERENCE: 1954-504
;  CURRENT APPLICATION NUMBER: US/13/060,908
;  CURRENT FILING DATE: 2011-03-08
;  PRIOR APPLICATION NUMBER: 61/091,915
;  PRIOR FILING DATE: 2008-08-26
;  NUMBER OF SEQ ID NOS: 53
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 39
;  LENGTH: 1779
;  TYPE: DNA
;  ORGANISM: Homo sapiens
US-13-060-908-39

Alignment Scores:
Length:                 1779   
Score:                  2642.00        Matches:       506    
Percent Similarity:     89.6%          Conservative:  5      
Best Local Similarity:  88.8%          Mismatches:    9      
Query Match:            95.5%          Indels:        50     
DB:                     42             Gaps:          3      

US-15-918-901-10 (1-520) x US-13-060-908-39 (1-1779)

Qy          1 GlyProValProProSerThrAlaLeuArgTyrLeuIleGluGluLeuValAsnIleThr 20
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         67 GGCCCTGTGCCTCCCTCTACAGCCCTCAGGTACCTCATTGAGGAGCTGGTCAACATCACC 126

Qy         21 GlnAsnGlnLysAlaProLeuCysAsnGlySerMetValTrpSerIleAsnLeuThrAla 40
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        127 CAGAACCAGAAGGCTCCGCTCTGCAATGGCAGCATGGTATGGAGCATCAACCTGACAGCT 186

Qy         41 GlyMetTyrCysAlaAlaLeuGluSerLeuIleAsnValSerGlyCysSerAlaIleGlu 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        187 GGCATGTACTGTGCAGCCCTGGAATCCCTGATCAACGTGTCAGGCTGCAGTGCCATCGAG 246

Qy         61 LysThrGlnArgMetLeuSerGlyPheCysProHisLysValSerAlaGlyGlnPheSer 80
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        247 AAGACCCAGAGGATGCTGAGCGGATTCTGCCCGCACAAGGTCTCAGCTGGGCAGTTTTCC 306

Qy         81 SerLeuHisValArgAspThrLysIleGluValAlaGlnPheValLysAspLeuLeuLeu 100
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        307 AGCTTGCATGTCCGAGACACCAAAATCGAGGTGGCCCAGTTTGTAAAGGACCTGCTCTTA 366

Qy        101 HisLeuLysLysLeuPheArgGluGlyArgPheAsnGluSerLysTyrGlyProProCys 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        367 CATTTAAAGAAACTTTTTCGCGAGGGACGGTTCAACGAGTCCAAATATGGTCCCCCATGC 426

Qy        121 ProProCysProAlaProGluPheGluGlyGlyProSerValPheLeuPheProProLys 140
              ||||||||||||||||||||||||   |||||||||||||||||||||||||||||||||
Db        427 CCACCATGCCCAGCACCTGAGTTCCTGGGGGGACCATCAGTCTTCCTGTTCCCCCCAAAA 486

Qy        141 ProLysAspThrLeuMetIleSerArgThrProGluValThrCysValValValAspVal 160
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        487 CCCAAGGACACTCTCATGATCTCCCGGACCCCTGAGGTCACGTGCGTGGTGGTGGACGTG 546

Qy        161 SerGlnGluAspProGluValGlnPheAsnTrpTyrValAspGlyValGluValHisAsn 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        547 AGCCAGGAAGACCCCGAGGTCCAGTTCAACTGGTACGTGGATGGCGTGGAGGTGCATAAT 606

Qy        181 AlaLysThrLysProArgGluGluGlnPheGlnSerThrTyrArgValValSerValLeu 200
              ||||||||||||||||||||||||||||||   |||||||||||||||||||||||||||
Db        607 GCCAAGACAAAGCCGCGGGAGGAGCAGTTCAACAGCACGTACCGTGTGGTCAGCGTCCTC 666

Qy        201 ThrValLeuHisGlnAspTrpLeuAsnGlyLysGluTyrLysCysLysValSerAsnLys 220
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        667 ACCGTCCTGCACCAGGACTGGCTGAACGGCAAGGAGTACAAGTGCAAGGTCTCCAACAAA 726

Qy        221 GlyLeuProSerSerIleGluLysThrIleSerLysAlaLysGlyGlnProArgGluPro 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        727 GGCCTCCCGTCCTCCATCGAGAAAACCATCTCCAAAGCCAAAGGGCAGCCCCGAGAGCCA 786

Qy        241 GlnValTyrThrLeuProProSerGlnGluGluMetThrLysAsnGlnValSerLeuThr 260
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        787 CAGGTGTACACCCTGCCCCCATCCCAGGAGGAGATGACCAAGAACCAGGTCAGCCTGACC 846

Qy        261 CysLeuValLysGlyPheTyrProSerAspIleAlaValGluTrpGluSerAsnGlyGln 280
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        847 TGCCTGGTCAAAGGCTTCTACCCCAGCGACATCGCCGTGGAGTGGGAGAGCAATGGGCAG 906

Qy        281 ProGluAsnAsnTyrLysThrThrProProValLeuAspSerAspGlySerPhePheLeu 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        907 CCGGAGAACAACTACAAGACCACGCCTCCCGTGCTGGACTCCGACGGCTCCTTCTTCCTC 966

Qy        301 TyrSerArgLeuThrValAspLysSerArgTrpGlnGluGlyAsnValPheSerCysSer 320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        967 TACAGCAGGCTAACCGTGGACAAGAGCAGGTGGCAGGAGGGGAATGTCTTCTCATGCTCC 1026

Qy        321 ValMetHisGluAlaLeuHisAsnHisTyrThrGlnLysSerLeuSerLeuSerLeuGly 340
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1027 GTGATGCATGAGGCTCTGCACAACCACTACACACAGAAGAGCCTCTCCCTGTCCCTAGGT 1086

Qy        341 LysMet------AlaLeuIleValLeuGlyGlyValAla---------GlyLeuLeuLeu 355
              ||||||         |||:::|||:::|||||||||               ||||||:::
Db       1087 AAAATGTTTTGGGTGCTGGTGGTGGTTGGTGGAGTCCTGGCTTGCTATAGCTTGCTAGTA 1146

Qy        356 PheIleGlyLeuGlyIlePhePhe------------------------------------ 363
                 :::         ||||||:::                                    
Db       1147 ACAGTGGCCTTTATTATTTTCTGGGTGAGGAGTAAGAGGAGCAGGGGCGGACACAGTGAC 1206

Qy        363 ------------------------------------------------------------ 363
                                                                          
Db       1207 TACATGAACATGACTCCCCGCCGCCCTGGGCCCACCCGCAAGCATTACCAGCCCTATGCC 1266

Qy        364 ---------------------------------------LysArgGlyArgLysLysLeu 370
                                                     |||||||||||||||||||||
Db       1267 CCACCACGCGACTTCGCAGCCTATCGCTCCGGAGGTGGCAAACGGGGCAGAAAGAAACTC 1326

Qy        371 LeuTyrIlePheLysGlnProPheMetArgProValGlnThrThrGlnGluGluAspGly 390
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1327 CTGTATATATTCAAACAACCATTTATGAGACCAGTACAAACTACTCAAGAGGAAGATGGC 1386

Qy        391 CysSerCysArgPheProGluGluGluGluGlyGlyCysGluLeuGlyGlyGlyArgVal 410
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1387 TGTAGCTGCCGATTTCCAGAAGAAGAAGAAGGAGGATGTGAACTGGGAGGTGGCAGAGTG 1446

Qy        411 LysPheSerArgSerAlaAspAlaProAlaTyrGlnGlnGlyGlnAsnGlnLeuTyrAsn 430
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1447 AAGTTCAGCAGGAGCGCAGACGCCCCCGCGTACCAGCAGGGCCAGAACCAGCTCTATAAC 1506

Qy        431 GluLeuAsnLeuGlyArgArgGluGluTyrAspValLeuAspLysArgArgGlyArgAsp 450
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1507 GAGCTCAATCTAGGACGAAGAGAGGAGTACGATGTTTTGGACAAGAGACGTGGCCGGGAC 1566

Qy        451 ProGluMetGlyGlyLysProArgArgLysAsnProGlnGluGlyLeuTyrAsnGluLeu 470
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1567 CCTGAGATGGGGGGAAAGCCGAGAAGGAAGAACCCTCAGGAAGGCCTGTACAATGAACTG 1626

Qy        471 GlnLysAspLysMetAlaGluAlaTyrSerGluIleGlyMetLysGlyGluArgArgArg 490
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1627 CAGAAAGATAAGATGGCGGAGGCCTACAGTGAGATTGGGATGAAAGGCGAGCGCCGGAGG 1686

Qy        491 GlyLysGlyHisAspGlyLeuTyrGlnGlyLeuSerThrAlaThrLysAspThrTyrAsp 510
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1687 GGCAAGGGGCACGATGGCCTTTACCAGGGTCTCAGTACAGCCACCAAGGACACCTACGAC 1746

Qy        511 AlaLeuHisMetGlnAlaLeuProProArg 520
              ||||||||||||||||||||||||||||||
Db       1747 GCCCTTCACATGCAGGCCCTGCCCCCTCGC 1776

Alignment of SEQ ID NO: 3 and SEQ ID NO: 54 of Jensen
Title:          US-16-867-803-3
Perfect score:  579
Sequence:       1 GPVPPSTALRYLIEELVNIT..........QFVKDLLLHLKKLFREGRFN 112

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 586 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_08092022_173107.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     570   98.4    586  1  AASEQ2_08092022_173107                      


                                    ALIGNMENTS
RESULT 1
AASEQ2_08092022_173107

  Query Match             98.4%;  Score 570;  DB 1;  Length 586;
  Best Local Similarity   99.1%;  
  Matches  111;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 GPVPPSTALRYLIEELVNITQNQKAPLCNGSMVWSINLTAGMYCAALESLINVSGCSAIE 60
              |||||||||| |||||||||||||||||||||||||||||||||||||||||||||||||
Db         23 GPVPPSTALRELIEELVNITQNQKAPLCNGSMVWSINLTAGMYCAALESLINVSGCSAIE 82

Qy         61 KTQRMLSGFCPHKVSAGQFSSLHVRDTKIEVAQFVKDLLLHLKKLFREGRFN 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         83 KTQRMLSGFCPHKVSAGQFSSLHVRDTKIEVAQFVKDLLLHLKKLFREGRFN 134


Alignment of SEQ ID NO: 52  and SEQ ID NO: 54 of Jensen
Title:          US-16-867-803-52
Perfect score:  77
Sequence:       1 ESKYGPPCPSCP 12

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 586 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_08092022_173211.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1      72   93.5    586  1  AASEQ2_08092022_173211                      


                                    ALIGNMENTS




RESULT 1
AASEQ2_08092022_173211

  Query Match             93.5%;  Score 72;  DB 1;  Length 586;
  Best Local Similarity   91.7%;  
  Matches   11;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 ESKYGPPCPSCP 12
              ||||||||| ||
Db        135 ESKYGPPCPPCP 146




Alignment of SEQ ID NO: 3 and SEQ ID NO: 22 of US 8,324,353

Title:          US-16-867-803-3
Perfect score:  579
Sequence:       1 GPVPPSTALRYLIEELVNIT..........QFVKDLLLHLKKLFREGRFN 112

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 497 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_08102022_100251.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1     579  100.0    497  1  AASEQ2_08102022_100251                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_08102022_100251

  Query Match             100.0%;  Score 579;  DB 1;  Length 497;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GPVPPSTALRYLIEELVNITQNQKAPLCNGSMVWSINLTAGMYCAALESLINVSGCSAIE 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         23 GPVPPSTALRYLIEELVNITQNQKAPLCNGSMVWSINLTAGMYCAALESLINVSGCSAIE 82

Qy         61 KTQRMLSGFCPHKVSAGQFSSLHVRDTKIEVAQFVKDLLLHLKKLFREGRFN 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         83 KTQRMLSGFCPHKVSAGQFSSLHVRDTKIEVAQFVKDLLLHLKKLFREGRFN 134



Alignment of SEQ ID NO: 52 and SEQ ID NO: 22 of US 8,324,353


Title:          US-16-867-803-52
Perfect score:  77
Sequence:       1 ESKYGPPCPSCP 12

Scoring table:  BLOSUM62
                Gapop 10.0 , Gapext 0.5

Searched:       1 seqs, 497 residues

Total number of hits satisfying chosen parameters:      1

Minimum DB seq length: 0
Maximum DB seq length: inf

Post-processing: Minimum Match 0%
                 Maximum Match 100%
                 Listing first 1 summaries

Database :       AASEQ2_08102022_100410.pep:*
                                    SUMMARIES
                 %
Result          Query
   No.   Score  Match Length DB  ID                        Description
 ----------------------------------------------------------------------------
     1      72   93.5    497  1  AASEQ2_08102022_100410                      


                                    ALIGNMENTS


RESULT 1
AASEQ2_08102022_100410

  Query Match             93.5%;  Score 72;  DB 1;  Length 497;
  Best Local Similarity   91.7%;  
  Matches   11;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 ESKYGPPCPSCP 12
              ||||||||| ||
Db        135 ESKYGPPCPPCP 146


Alignment of SEQ ID NO: 3 with the protein encoded by SEQ ID NO: 23 of 8,497,118.


    PNG
    media_image2.png
    306
    650
    media_image2.png
    Greyscale



Alignment of SEQ ID NO: 52, with S at position 10 changed to P,  with the protein encoded by SEQ ID NO: 23 of 8,497,118.


    PNG
    media_image3.png
    231
    650
    media_image3.png
    Greyscale


Alignment of SEQ ID NO: 3 and SEQ ID NO: 17of US 9,217,025, 11,278,594 and  17/699,337

    PNG
    media_image4.png
    291
    642
    media_image4.png
    Greyscale







Alignment of SEQ ID NO: 52 and SEQ ID NO: 17of US 9,217,025, 11,278,594 and 17/699,337

    PNG
    media_image5.png
    237
    660
    media_image5.png
    Greyscale


Alignment of SEQ ID NO: 3 with the protein encoded by SEQ ID NO: 15 of 7,514,537.


    PNG
    media_image6.png
    289
    616
    media_image6.png
    Greyscale



Alignment of SEQ ID NO: 52, with S at position 10 changed to P,  with the protein encoded by SEQ ID NO: 15 of 7,514,537.


    PNG
    media_image7.png
    182
    528
    media_image7.png
    Greyscale